Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “pass the hinge assembly” on line 7 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does the wire pass the hinge assembly?  Is the applicant referring to the wire pass through the hinge assembly?
	Recitations such as “concavely formed along a side of the link unit” on line 10 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the wire guide formed in the side of the link unit or merely formed along a side of the link unit?
	Recitations such as “the wire guide is pulled out of the hinge assembly” on lines 1-2 of claim 2 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth a step of removing the wire guide from the hinge assembly?
	Recitations such as “an outer surface” on line 1 of claim 5 render the claims indefinite because it is unclear what element of the invention includes the outer surface to which the applicant is referring.
	Recitations such as “to cover the wire guide by the couplers” on line 2 of claim 8 render the claims indefinite because they are grammatically awkward and confusing.  Note that the phrase “by the couplers” is too far away from the verb “is”.
	Recitations such as “a first fixing hole” on line 1 of claim 10 render the claims indefinite because it is unclear what element of the invention includes the first fixing hole to which the applicant is referring.
	Recitations such as “a second fixing hole” on line 1 of claim 11 render the claims indefinite because it is unclear what element of the invention includes the second fixing hole to which the applicant is referring.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 17 of copending Application No. 15/746760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims is merely a matter of semantics.  For example, claim 1 of the instant application recites that the wire is configured to pass the hinge assembly while claim 2 of copending Application No. 15/746760 recites that the wire is configured to penetrate the hinge assembly.  Also claim 1 of the instant application recites that the wire guide is concavely formed along a side of the link unit for the wire to be inserted thereto while claim 1 of copending Application No. 15/746760 recites that the wire guide is recessed relative to a surface of the link unit to accommodate the wire therein.  Thus, claims 1, 2, 4 and 17 of copending Application No. 15/746760 cover the same subject matter as claims 1, 5 and 12 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0127911) in view of EP 1363375.  Chen et al. discloses a washing machine comprising: 
a cabinet 21 equipped with a first electronic part 24 therein and having an opening (not numbered, but shown in figure 2 being closed by the door 22); 
a door 22 equipped with a second electronic part 25 therein and configured to open or close the opening; 
a hinge assembly 26 comprising a link unit 262 disposed between the cabinet 21 and the door 22 to allow the door to pivot forward from the cabinet; and 
a wire (not shown, but see line 15 of paragraph 81) configured to pass the hinge assembly to electrically connect the first electronic part and the second electronic part, 
wherein the link unit comprises: 
a wire guide 264 concavely formed along a side of the link unit 262 for the wire to be inserted thereto; and 
a link unit cover (not shown, but set forth on lines 1-5 of paragraph 82) detachably coupled to the wire guide to prevent the wire from being exposed to an outside, and 
wherein the link unit cover comprises a first portion (not shown) to cover the wire guide 264 (claim 1);
wherein the wire inserted in the wire guide 264 is pulled out of the hinge assembly through the at least one wire path (claim 2);
wherein the link unit cover forms a portion of an exterior of the link unit 262 (claim 6);
wherein a first fixing hole (not shown, but comprising the hole set forth on line 12 of paragraph 81) is formed to be coupled with an inner wall of the link unit 262 (claim 10);
wherein a second fixing hole (not shown, but comprising the hole set forth on line 12 of paragraph 81) is formed to be coupled with an outer wall of the link unit 262 (claim 11).
Chen et al. is silent concerning a second portion of the link unit cover.
However, EP 1363375 discloses a link unit cover 20 comprising a first portion (labeled below) which covers a wire guide 70 and a second portion (labeled below) that protrudes from the first portion to form at least one wire path (claim 1);
wherein the second portion is formed at an end (labeled below) of the first portion (claim 3);
wherein the first portion comprises an inner surface (labeled below) facing the wire guide 70 and an outer surface (labeled below) opposite to the inner surface, and the second portion extends from the outer surface (claim 4);
wherein an outer surface extends in a first direction (labeled below) and the second portion extends in a second direction (labeled below) substantially perpendicular to the first direction (claim 5);
wherein the link unit cover 20 includes couplers 21 formed at an end of the link unit cover 20 to combine the link unit cover with the wire guide 70 (claim 7);
wherein the link unit cover 20 is combined with the wire guide to cover the wire guide by the couplers 21 (claim 8);
wherein the couplers 21 include a first coupler 21 and a second coupler 21 facing each other (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al. with a link unit cover, as taught by EP 1363375 to more securely attach the link unit cover to the wire guide 264.

	With respect to claims 10 and 11, the first and second fixing hole can comprise the same hole in Chen et al. because claims 10 and 11 do not depend from one another.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of EP 1363375 as applied to claims 1-11 above, and further in view of Cho et al. (US 2007/0130730).  Chen et al., as modified above, discloses that the hinge assembly comprises a first bracket 261 coupled to the cabinet 21 and the link unit is configured to pivotally connect the first bracket to the door.
Chen et al., as modified above, is silent concerning a second bracket coupled to the door.
However, Cho et al. discloses a second bracket 32c (fig. 6) coupled to a door 30 and a link unit 220 is configured to pivotally connect a first bracket 210 and the second bracket 32c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Chen et al., as modified above, with a second bracket, as taught by Cho et al., to securely attach the link unit to the door.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634